



Exhibit 10.62


AMENDMENT
TO THE
BAKER HUGHES, A GE COMPANY, LLC BENEFITS PLANS




THIS AMENDMENT, effective as of January 1, 2020 (this “Amendment”), by BAKER
HUGHES, A GE COMPANY, LLC (formerly known as Baker Hughes Incorporated), a
Delaware limited liability company (“BHGE LLC”).


WHEREAS, the name of Baker Hughes, a GE company has changed to Baker Hughes
Company; and


WHEREAS, by operation of law, BHGE LLC is the successor in interest to Baker
Hughes Incorporated; and


WHEREAS, BHGE LLC desires to amend the Baker Hughes, a GE company Supplementary
Pension Plan, the Baker Hughes, a GE company Welfare Benefits Plan, the Baker
Hughes, a GE company Health Care Flexible Spending Account Plan, the Baker
Hughes, a GE company Retiree Welfare Benefits Plan, the Baker Hughes, a GE
company Retiree Health Reimbursement Arrangement and the Baker Hughes, a GE
company Severance Program for Employees (the “Plans”) to reflect such name
change; and


NOW, THEREFORE, the Plans are amended as follows.


1.All references to “Baker Hughes, a GE company” in the plans are changed to
“Baker Hughes Company”.


2.
The names of the Baker Hughes, a GE company Supplementary Pension Plan, the
Baker Hughes a GE company Welfare Benefits Plan, the Baker Hughes, a GE company
Health Care Flexible Spending Account Plan, the Baker Hughes, a GE company
Retiree Welfare Benefits Plan, the Baker Hughes, a GE company Retiree Health
Reimbursement Arrangement and the Baker Hughes, a GE company Severance Program
for Employees are changed to the Baker Hughes Company Supplementary Pension
Plan, the Baker Hughes Company Welfare Benefits Plan, the Baker Hughes Company
Health Care Flexible Spending Account Plan, the Baker Hughes Company Retiree
Welfare Benefits Plan, the Baker Hughes Company Retiree Health Reimbursement
Arrangement and the Baker Hughes Company Severance Program for Employees,
respectively.

 


IN WITNESS WHEREOF, BHGE LLC has executed this Amendment by its duly authorized
corporate officer effective as of the day and year first written above.


[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------






BAKER HUGHES,
A GE COMPANY, LLC


/s/ Manjit Gill
By: Manjit Gill
Its: Vice President, Total Rewards




The undersigned Lee Whitley, does hereby certify that he/she is the duly elected
qualified acting Secretary of BAKER HUGHES, A GE COMPANY, LLC (“BHGE LLC”) and
further certifies that the person whose signature appears above is a duly
elected, qualified and acting officer of BHGE LLC with full power and authority
to execute this Amendment on behalf of BHGE LLC and to take such other actions
and execute such other documents as may be necessary to effectuate this
Amendment.


/s/ Lee Whitley
Secretary
BAKER HUGHES, A GE COMPANY, LLC








